Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Amend Claim 3 as seen below.
Claim 3 in line 2 delete “2” and replace with --1--


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed over prior art of Morita (US 2004/0031292) as discussed below.
Regarding Claim 1, Morita discloses a flat knitting machine structure with an adjustable gap between two knock-over bits (Abstract), comprising: two needle beds (5 & 6), respectively comprise a plurality of needles (15) and a plurality of knock-over bits (41) disposed to correspond to each of the plurality of needles, wherein each of the plurality of needles comprises a butt (28); each of the plurality of knock-over bits comprises a control butt (50); the two needle beds are disposed at interval so that the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MEGAN E LYNCH/Primary Examiner, Art Unit 3732